WILLIAMS, Circuit Judge,
concurring:
I concur in the Majority’s opinion, but write separately to underscore the limited holding of Part II. In Part II, we hold that Delany is “a fiduciary to the limited extent it exercised its discretionary responsibility ‘to monitor appropriately and remove the Plan Administrator and Plan Supervisor.” Majority Op. at 1466 (emphasis added). Thus, because Delany exercised that responsibility, it has standing to bring this suit. In contrast, an employer who does not exercise its discretionary responsibility to monitor appointees does not have standing and has not exposed itself to open-ended liability. See Majority Op. at 1465-66 n. 10 (citing Newton v. Van Otterloo, 756 F.Supp. 1121, 1132 (N.D.Ind.1991) (holding that employer was not liable because nothing “put [it] on notice of possible misadventure by [its] appoin*1474tees”)). This Circuit has been careful to shelter an employer’s ability to make business decisions “for business reasons, notwithstanding their collateral effect on prospective, contingent employee benefits.” Dzinglski v. Weirton Steel Corp., 875 F.2d 1075, 1079 (4th Cir.), cert. denied, 493 U.S. 919, 110 S.Ct. 281, 107 L.Ed.2d 261 (1989). Today’s decision does nothing to impair this general principle.